Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's election without traverse in the reply filed 11/17/20 of the invention of Group I (claims 1-9) drawn to a medical implant and delivery tool package is hereby acknowledged. Applicant’s election with traverse of the species of Group 2 (the package of Fig 2) in the reply filed on the same date is also acknowledged.  The traversal appears to be on several grounds. At least some if not all of these grounds appear to have been argued by applicant in the previous reply (see the reply filed on 7/2/20), and were responded to in the last office action (note the Miscellaneous Communication of 8/17/20 holding the previous reply Non-Responsive). 
For completeness, and in view of the issues presented by applicant’s arguments in the last reply, the examiner responds to the applicant’s latest arguments below. Applicant’s arguments are not convincing for the following reasons. So first applicant appears to argue 
Second, the applicant again argues that the examiner has not provided bases for the examiner’s groupings. So once more, the examiner refers applicant to the Restriction and Election of Species requirements of 5/5/20 at the bottom of page 5 through the top of page 6 thereof and about the middle of page 6. The groupings are clearly not arbitrary, and the argument to the effect that the groupings are arbitrary is unconvincing in light of the explanatory commentary in the office action itself.
The requirement is still deemed proper and is therefore made FINAL.
In the latest reply applicant again did not indicate which claims were readable on the elected species of Group 2 (Fig 2). In the subject application, the disclosure with regard to Group 2 appears to be Fig 2 itself as well as in the first paragraph of page 10 of the specification and parts of the previous paragraph (that is primarily directed to Fig 1). FIG. 3 shows one embodiment of wet container 4” that is expressly directed to one embodiment without any description whatsoever that the embodiment in question is the one in Fig (or the one in Fig 1 for that matter)) or do not appear to be directed to Fig 2 based on what is being described therein. 
The features of claims 4 and 6-9 are either described in the specification for non-elected species or do not appear to be directed to elected species group 2 (Fig 2). Therefore, claims 4 and 6-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 10-20 are also withdrawn under the noted rule as being directed to a non-elected invention. Applicant timely traversed the election of species requirement in the reply filed on 11/17/20.
An action on the merits of claims 1-3 and 5 follows.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
in Fig 1 is insufficiently detailed. For example, there is no reference in this part of the specification to “4” representing a “wet container”. However, based on the specification description of the Fig 3 embodiment, and its use of “4” as designating a wet container, the examiner believes that the container “4” described in specification page 9 may be intended by applicant to be a “wet container” as claimed. If this is the case, then the specification on page 9 should be amended to describe “4” in Fig 1 as being a wet container. 
Second, the description itself is confusing. The lead line from 3 (the wet compartment) in Fig 1 appears to point to the interior of the container, while the lead line from 4 appears to point to the container 
Third, no wet container is described in the specification description of Fig 2 (refer again to the paragraph at the top of page 10) and there is no feature labelled in Fig 2 as corresponding to a wet container. In addition to presuming that “4” in Fig 1 is a wet container, the examiner also presumes for purposes of this office action that the wet compartment 3 in Fig 2 is defined by a wet container (similar to the above noted interpretation of the Fig 1 disclosure). This assumption is based primarily on the shape of wet compartment 3 in Fig 2 compared with wet compartment 3 in Fig 1, but the fact that such an assumption has to be made for the noted reason is another indication of the lack of adequate written description of the features in question. If the assumption is correct, Fig 2 and its specification description (page 10 first paragraph) should be amended accordingly.
Fourth, the specification description itself does not further explain the “partially contained” part of the limitation in claim 3. Even if the partially contained within the wet container as shown in Fig 1 or in elected Fig 2? Is the wet compartment simply not contained within the wet container? What does partial containment look like?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is indefinite because it cannot be properly interpreted based on the lack of adequate written description of the claim features pointed out above.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, 
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of record of U.S. Patent Nos. 8,136,659 and 10/370,150. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious in view of the patent claims to construct the apparatus claimed in the subject application, for the purpose of providing a more economical apparatus.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Sawyer (4,011,947) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sawyer (4,011,947) in view of Quest et al. (2006/0015177) or Pathak et al. (2002/0120328)..
Sawyer can be viewed as disclosing all of the features of the claims including an implant delivery tool package (Fig 1, including bag 70 of Fig 3 or rigid protector 74 of Fig 4). The delivery tool can be mandrel 30/tube 34. It holds  a replacement heart valve implant (that can be heart valve 16) within the package.
Since capsule 40 is intended to receive a gas (see, for example, column 6 line 27), the claimed wet compartment containing a fluid can be the interior of capsule 40 and the claimed fluid can be the gas.

Per Fig 6 (and column 4 last paragraph), the delivery tool is connected to the replacement heart valve implant while partially stored within the wet compartment as also claimed. 
As is evident the delivery tool and the wet compartment are stored in the dry compartment, the final requirement of claim 1. 
Per Figs 1 and 3-4 the delivery tool is also partially stored in the dry compartment as required in claim 2.
Moreover, per claim 3 the claimed wet container can be capsule 40 itself as best interpreted (recall that as indicated above, the claimed wet compartment is the interior of capsule 40).
The interface of claim 5 can be a portion of the wet compartment between itself and the dry compartment that facilitates connection to the delivery tool. This can be collar 46.  

However, either secondary reference is applied to meet the missing claim feature. That is to say either Quest or Pathak shows that certain types of heart valves are packaged in liquid or solution (while others are not). The implant in Sawyer is a heart valve. Additionally, as disclosed in Sawyer, capsule 40 is intended to hold a solution during unpacking of the heart valve and in preparation for its use, so the possibility of containing solution in capsule 40 while it contains the heart valve is expressly disclosed in the reference itself. 
Therefore, it would have been obvious to provide capsule 40 as a wet compartment containing a fluid, for the purpose of facilitating 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736